Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to a decision to make special by USPTO granted on 01/28/2022 (a petition to make special was filed on 12/03/2021).
2.    Claims 1-10 are pending.
Information Disclosure Statement (IDS)
3.	Applicant filed two IDSs on 01/15/2021, and 12/03/2021 for this H1193445US01/P220-0874US; they are considered.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- an instruction unit (in pending independent claim 1).
- a stop unit (in pending independent claim 1).
- a first travel control unit (in pending independent claims 1, 9, and 10).
- a second travel control unit (in pending independent claims 1, 9, and 10).
- the alternative control (in pending independent claims 1, 9, and 10).
- a device control unit (in pending independent claims 1, 9, and 10).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.         Claims 1, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
A. Per independent claim 9:	This is a method claim includes steps of “a first travel control unit determining whether the stopping of the device control is to be cancelled, based on the received information” (thus the claim is directed to a process Step 1: yes).
Step 2A Prong One: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including: determining a control input/signal enabling the requested service to be performed may be considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The limitations of determining a control signal based on a status of an alternative control unit", as drafted in this claim, is a process that, under its 
Step 2A Prong Two: This judicial exception of abstract idea is not integrated into a practical application. In particular, the claim only recites additional elements includes conventional steps performing on conventional units for a generic determination. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application amounts to no more than mere input/output signals. These claimed routine steps cannot provide an inventive concept.
 Claim 9 is not patent eligible.
B. Per independent claims 1, and 10: the claimed invention is directed to a general concept of operating an apparatus, or a method, or a computer-readable medium to control different units of a moving object/vehicle without significantly more. The claims recite conventional elements receiving/executing/ exchanging/determining actions between components.  This judicial 
-     Dependent claims 2-8 are directed to an apparatus; however, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar abstract ideas. The additional limitations recited in the dependent claims 2-8 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. 
     Accordingly, 1-8, and 10 are not patent eligible (same analysis as claim 9 above). 
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Miyamoto et al. (US Pub 2021/0229667A) (hereinafter “Miyamoto”) in view of Komata (US Pat. 9141109 B1) (hereinafter “Komata”).
A. Per independent claim 1: Miyamoto teaches a vehicle control apparatus comprising: 
a.	a first travel control unit and a second travel control unit that are configured to perform vehicle travel control by device control (see Miyamoto, para. [0069], [0078]),
b.	 wherein the first travel control unit includes:
c.		 an instruction unit configured to instruct the second travel control unit to execute alternative control (see Miyamoto, para. [0003], [0006], [0071]),

e.		a reception unit configured to receive information regarding an execution status of the alternative control from the second travel control unit (see Miyamoto, para. [0032], [0079]), and
	Miyamoto does not expressly disclose about “a determination unit configured to determine whether the stopping of the device control by the stop unit is to be cancelled, based on the information regarding the execution status of the alternative control that was received by the reception unit”,
	However, according to broad and reasonably interpretations, this limitation’s concept is merely determining if a control signal is cancelled – this concept is taught by Komata (see Komata col. 7 lines 54-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Miyamoto with Komata’s suggestion to disclose about “ a determination unit configured to determine whether the stopping of the device control by the stop unit is to be cancelled, based on the information regarding the execution status of the alternative control that was received by the reception unit” because this claimed determination is merely checking to reveal a current status of a particular unit/device in a vehicle.
B. Per dependent claim 2: This claim is directed to an apparatus; in Miyamoto reference, a signal/a determination must be made after an elapsed/predetermined time because of instruction’s speed, and batch’s executions of an Operating System 110 (see Komata, Fig. 1).
Per dependent claim 3: This claim is directed to an apparatus; in Miyamoto reference, an alternative control is also being executed (i.e., a travel control is detected/received in ECU 20A, see Miyamoto, para.[0067]).
D. Per dependent claim 4: This claim is directed to an apparatus; in Miyamoto reference, an alternative control is being executed (see Miyamoto, FIG. 5) an output signal for “ALTERNATIVE CONTROL S13” would take extra time to move because more steps must be processed to include S13.
E. Per dependent claim 5: This claim is directed to an apparatus; in Miyamoto reference, an alternative control is being executed (see Miyamoto, FIG. 5) inputs for “FIRST CONTROL UNIT 1A” and “SECOND CONTROL UNIT 1B”, steps 1A, S11, S12, S14, and S13 and an output signal (see Miyamoto, para. [0022]), for “ALTERNATIVE CONTROL S13” would indicate that the alternative control is being executed based on a determination result (see Miyamoto, para. [0075], [0080]- [0081]).
	Therefore, claiming an apparatus having a capability to output processed information/signals has been suggested by Miyamoto.
F. Per dependent claim 6: This claim is directed to an apparatus; a command to stop a control is a basic example to read-on applicant’s claimed “wherein the determination result indicates that the stopping of the device control by the stop unit is not to be cancelled” (i.e., a command is still executed – no cancellation, see Miyamoto para. [0071], [0079]).
Per dependent claim 7: This claim is directed to an apparatus; in Miyamoto reference, he clearly suggests about using an alternative control (i.e., “receives a status of an alternative control” from another source to control a vehicle - see Miyamoto, FIG. 6, and para. [0067]).
H. Per dependent claim 8: This claim is directed to an apparatus; therefore, structural limitations are looking for. In Kamata reference, he clearly suggests about an ability to cancel a command by Computing Device 100 based on received information 114 (see Kamata, FIG. 1, and col. 7 line 54 to col. 8 line 5).
I. Per independent claim 9: The rationales and references for above rejection of claim 1 are incorporated.
 	This claim is directed to a method comprising steps, including:
- a first travel control unit instructing a second travel control unit to execute alternative control (see Miyamoto, FIG. 6):
- the first travel control unit stopping the device control if execution of the alternative control was instructed (see Miyamoto para. [0071], [0079]).
- the first travel control unit receiving information regarding an execution status of the alternative control from the second travel control unit (see Miyamoto para. [0032], [0079]); and
- the first travel control unit determining whether the stopping of the device control is to be cancelled, based on the received information regarding the execution status of the alternative control (see Kamata col. 7 lines 54-67).

J. Per independent claim 10: This claim is directed to a storage medium to execute steps by a vehicle’s computer as in rejected independent 1; therefore, it is rejected on obviousness based on similar rationales and references set forth.
Conclusion
9.	Claims 1-10 are rejected.  
10.	The attached prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571) 272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662